—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Kunzeman, J.), entered June 19, 1984, which granted the respondent’s motion to set aside a verdict in the plaintiff’s favor in the principal sum of $35,700, and (2) a judgment of the same court, entered August 7, 1984, upon that order dismissing the plaintiff’s complaint.
Appeal from the order dismissed (see, Matter of Aho, 39 NY2d 241, 248).
Judgment affirmed.
The respondent is awarded one bill of costs.
The respondent owed no duty to the plaintiff, a noncustomer, who was injured in the stairwell of his apartment building during the 1977 blackout in New York City (see, *696Strauss v Belle Realty Co., 65 NY2d 399). Mollen, P. J., Gibbons, Thompson and Brown, JJ., concur.